United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 14-1339
                        ___________________________

                                  Matthew T. White

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

   Carolyn W. Colvin, Acting Commissioner of Social Security Administration

                       lllllllllllllllllllll Defendant - Appellee
                                      ____________

                     Appeal from United States District Court
                 for the Western District of Missouri - St. Joseph
                                 ____________

                            Submitted: October 23, 2014
                             Filed: October 29, 2014
                                  [Unpublished]
                                  ____________

Before WOLLMAN, BYE, and SMITH, Circuit Judges.
                          ____________

PER CURIAM.

       Matthew T. White appeals the district court’s1 order affirming the denial of
child’s insurance benefits. Upon de novo review, we conclude that the administrative

      1
       The Honorable Dean Whipple, United States District Judge for the Western
District of Missouri.
law judge’s (ALJ’s) opinion is supported by substantial evidence on the record as a
whole, including new evidence the Appeals Council considered. See Davidson v.
Astrue, 501 F.3d 987, 989-90 (8th Cir. 2007). Specifically, we find no validity to the
challenges White raises to the ALJ’s determination of his residual functional capacity
(RFC). See Eichelberger v. Barnhart, 390 F.3d 584, 591 (8th Cir. 2004) (claimant has
burden of establishing RFC; factors in RFC determination). The judgment of the
district court is affirmed.
                         ______________________________




                                         -2-